* Per Curiam..
The evidence offered at the trial was very properly refused. It has been holden, ever since the statute of Wesim. 2, that an action of debt lies against a jailer for an escape of a prisoner in execution ; and that in such action the plaintiff is entitled to recover from the jailer the amount w-hich was due to him from the prisoner. And this provision of the law is perfectly reasonable in cases of voluntary escape, as the one in was to be.

Let judgment be entered on the verdict

Vide 2 D. & E. 126, Bonafous vs. Walker. — 2 W Black. 1048 Hawkins vs. Plomer.